Citation Nr: 1803837	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-28 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis prior to December 4, 2013, and in excess of 50 percent thereafter.

2.  Entitlement to an initial compensable rating for right knee degenerative changes status post ACL repair prior to November 14, 2013, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating in excess of 10 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.

In a May 2017 rating decision, the Veteran was granted a separate rating for right knee instability effective July 9, 2015, and his ratings for his right knee arthritis and sinusitis were both increased.  The issues are all still currently on appeal. 


FINDINGS OF FACT

1.  Prior to December 4, 2013, the Veteran's sinusitis was manifested by non-incapacitating episodes characterized by headaches and pain, but no purulent discharge or crusting.  He has had no surgeries for his sinusitis, and no chronic osteomyelitis.

2.  From December 4, 2013, the Veteran has a 50 percent disability rating for his sinusitis, which is maximum schedular rating available for sinusitis. 

3.  Throughout the appeal period, the Veteran's service-connected right knee degenerative changes status post ACL repair are manifested by complaints of pain and slight limitation of motion, with no evidence of flexion limited to 30 degrees or less or limited extension.  

4.  There is no more than slight medial instability in the right knee.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to December 4, 2013 and in excess of 50 percent thereafter for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2017).

2.  The criteria for a disability rating of 10 percent for right knee degenerative changes status post ACL repair, but no higher, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes 5010-5260 (2017).

3.  The criteria for a disability rating in excess of 10 percent for right knee degenerative changes status post ACL repair have not been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes 5010-5260 (2017).

4.  The criteria for an initial disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations are warranted. 

Sinusitis

Diagnostic Code 6513 relates to sinusitis, maxillary, chronic.  The criteria addressing sinusitis under Diagnostic Codes 6513 are as follows:

A compensable rating is when the sinusitis is detected by x-ray only.

A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97 (2017).  An incapacitating episode of sinusitis is one requiring bed rest and treatment by a physician.  Id.

The criteria for compensable ratings of sinus conditions are stated in the conjunctive, which means that all conditions must be met (near constant sinusitis...and purulent discharge or crusting after repeated surgeries) to warrant a rating of 50 percent or greater.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes - "insulin, restricted diet, and regulation of activities" - meant that entitlement to that rating required all three criteria to be met).

In the instant case, in July 2010 the Veteran was afforded a VA examination.  The examiner noted the Veteran reported sinus problems occurring four times per year with each episode lasting one week.  The Veteran was not incapacitated during those times.  The Veteran reported he was never hospitalized nor had any surgery.  He had headaches with these episodes, interference with breathing through the nose, and pain.  He had no purulent discharge from the nose, hoarseness of the voice or crusting.  He never had a bone infection.  The Veteran did not have any treatment including antibiotic treatment.  The overall diagnosis was maxillary sinusitis and nasal polyps with sinus radiographs but no finding of bacterial rhinitis.  

In his April 2011 Notice of Disagreement, the Veteran wrote that he had at least 3 episodes a year of sinusitis.  

In December 2013, the Veteran was treated by a private ENT.  The examiner noted that the Veteran had a chest x-ray in October 2013 which was negative, but had been coughing for three months.  The Veteran reported four episodes of sinusitis in the past 12 months. The Veteran had symptoms of fatigue but no difficulty breathing, facial pain, fever, headache, infection, loss of smell, congestion, post-nasal drip, pressure, or runny nose.  A CT of the sinuses revealed an impression of total opacification of the left sphenoid sinus with a mucus retention cyst in the right sphenoid sinus.  There was mucosal thickening in the maxillary, ethmoid, and frontal sinus, and a small rounded lesion compatible with mucus retention of a cyst or polyp.  It appeared to be compatible with sinobronchial syndrome with chronic cough.

In February 2017, the Veteran was afforded a VA examination for his sinusitis.  The examiner noted the Veteran had near constant sinusitis with tenderness of affected sinus and purulent discharge with ongoing year round symptoms with worsened flares a few times per year, but no incapacitating or non-incapacitating episodes, and no surgeries.  

From December 4, 2013, the Veteran has been at the schedular maximum rating for sinusitis, and has not argued that extra schedular compensation is warranted.  

Prior to December 4, 2013, while the December 2013 private clinician noted a reported history of chronic sinusitis, and the RO assigned a 50 percent rating based on this notation, the Board notes that the Veteran's February 2017 examiner found that the Veterans' sinusitis has been manifested by constant sinusitis with tenderness and purulent discharge, but no incapacitating episodes per year and no surgeries for his sinusitis, and no chronic osteomyelitis.  As the Veteran has not had required surgery for his condition, and has not shown any osteomyelitis, technically, a 50 percent rating is not warranted.  See 38 C.F.R. § 4.97; Camancho, supra.  While the Veteran had non-incapacitating episodes with pain and headache prior to December 4, 2013, he did not have state that he had, nor does the record reflect that he had symptoms of purulent discharge or crusting.  Therefore, a compensable rating is not warranted for the period prior to December 4, 2013.  See 38 C.F.R. 
§ 4.97; Camancho, supra.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, a separate or higher rating is not available under a different Diagnostic Code.  The Board notes that the Veteran has headaches, and has considered whether a higher rating could be applied under 38 C.F.R. § 4.124a, DC 8100.  However, the evidence does not indicate that the Veteran experiences prostrating attacks, or that the headaches constitute a distinct and separate symptomology from his sinusitis, for which he has a current disability rating which already contemplates headaches.  As such, a higher rating under DC 8100 is not warranted.

In this case, the Board finds that a compensable rating prior to December 4, 2013; and a rating in excess of 50 percent is not warranted for the Veteran's sinusitis at any point during the appeal.  Furthermore, the Board concludes that assignment of further staged ratings is not for application.  Fenderson, supra.  

Knee Disabilities

The Veteran's service-connected knee disabilities have been assigned ratings under 38 C.F.R. § 4.71a, DCs 5003-5260 and 5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5010, traumatic arthritis is evaluated as degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2017).  

DC 5260 provides that a 0 percent rating is assignable for flexion of the leg limited to 60 degrees.  A 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 provides that a 0 percent rating is assignable for extension of the leg limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5259, cartilage, semilunar, removal of, symptomatic, is rated at 10 percent.  Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent.  See 38 C.F.R. § 4.71a, DCs 5259, 5258.  

DC 5257 concerns "other" impairment of the knee, including recurrent subluxation or lateral instability, and provides that a 10 percent rating is assignable for slight consequent disability.  A 20 percent rating is assignable for moderate consequent disability.  A 30 percent rating is assignable for severe consequent disability.  38 C.F.R. § 4.71a, DC 5257.  

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256.  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In the instant case, July 2009 imaging of the right knee showed impressions of status post ACL reconstruction with concern for disrupted fibers along the tibial aspect; moderate-to-high grade partial tear of the graft; complete tear of the medial meniscus; and degenerative appearance of the posterior horn lateral meniscus root ligament; as well as moderate compartment degenerative changes.

The Veteran was afforded a VA examination in July 2010.  The examiner noted degenerative joint disease.  The Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking and pain; but no heat, redness, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation; and no flare-ups.  He reported difficulty standing and walking, and pain and "buckling" of his knee with prolonged physical activity.  The examiner noted the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was crepitus but no genu recurvatum or locking pain.  Flexion was to 140 degrees and extension to 0 degrees.  There was repetitive range of motion possible with no additional degrees of limitation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and medial/lateral meniscus stability test were all within normal limits.  The right knee x-rays showed status post ACL repairs. 

In his April 2011 notice of disagreement, the Veteran reported that he had two screws in his knee and could not kneel, run, or stand for prolonged periods and that he had a knee brace for instability.  

In November 2013, the Veteran reported at the NMC Portsmouth that he felt some instability of the right knee.  Upon physical examination the examiner noted no significant deformity, erythema, warmth of ecchymosis and no notable effusion. There was no significant tenderness to palpation.  Active range of motion was approximately 0-120 degrees.  There was crepitus noted in the right knee.  There was slight ACL laxity and the McMurray test was positive medially for the right knee.  The overall assessment was ostearthritis.  

May 2015 imaging showed no acute fracture, subluxation, aggressive osseous lesion, or other significant abnormality identified 

June 2015 imaging showed an ACL reconstruction graft and complex tear of the medial meniscus with subtotal meniscal body extrusion with tricompartmental osteoarthritis most severe within the medial compartment.

July 9, 2015 private treatment records note an ACL graft tear; extruded medial meniscus; severe medial compartment osteoarthritis; moderate patellofemoral compartment osteoarthritis; genu varum; slight LCL laxity; and knee pain.  Regarding ligament testing, the Lachman test was positive, but there was no guarding.  The medial collateral ligament was stable during both flexion and extension.  The lateral collateral ligament stress test in extension was trace positive.  The posterior test was negative, and medial collateral ligament stress testing was not tender.  The lateral collateral ligament was not tender.  

In February 2017, the Veteran was afforded a VA examination.  The examiner noted flexion was 0-125 degrees and extension was 140-0 degrees.  He exhibited pain on flexion but it did not result in additional functional loss.  The Veteran stated that he currently has continuous pain in his knee and that increases in intensity and that it gives out while walking.  He said that his pain averages 10/10.  He displayed objective evidence of pain when his knee was palpated and crepitus, but no pain on weight bearing.  He could perform repetitive use testing without additional loss of range of motion.  Flare ups and use over time did not cause pain, weakness, fatigability or incoordination significantly limiting functional ability.  The Veteran demonstrated some lateral instability with +1 (0-5 millimeters) but medial, posterior, and anterior testing was normal.  He had no indication of tibial and/or fibular impairment.  The report of the knee examination indicates the examiner noted the previous MRIs showing complex tear of the medial meniscus, as well as history of ACL repair with residual pain, crepitus, and giving out.

The Board first finds that affording the Veteran the benefit of the doubt, that an initial 10 percent rating is warranted for painful motion under DC 5010 and 38 C.F.R. § 4.59 for the Veteran's flexion throughout the appeal period.  

The Veteran's limitation of flexion is not subject to a higher rating for the right knee under DC 5260.  The Veteran now has a 10 percent rating throughout the entire appeal period based on based on evidence of painful motion.  The Veteran's examinations show he demonstrated flexion to at worst 120 degrees in the right knee, which even when taking into consideration painful motion, is noncompensable under DC 5260.  The Veteran's 10 percent rating for his service-connected right knee disability has already taken into consideration the manifestation of painful motion under DC 5010 and 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted under DC 5010-5260.  

The Veteran's instability of the right knee is not subject to a higher rating for the right knee under DC 5257.  During the February 2017 VA examination, the Veteran demonstrated some lateral instability with +1 (0-5 millimeters) but medial, posterior, and anterior testing was normal.  Thus, even acknowledging the Veteran's complaints of instability, knee buckling, and having to wear a brace there is no objective evidence that the Veteran's instability is moderate given that he had only demonstrated slight lateral instability, with all other instability testing within normal limits.  While the Veteran reported instability during earlier periods, this was not confirmed by medical testing.

There is no evidence of malunion of the tibia and fibula on either side, and thus neither knee disability warrants an increased evaluation under DC 5262. 

Turning to the applicability of DC 5259, the record shows that while examinations and treatment records have noted that the Veteran displayed a positive McMurray test and pain due to meniscal tears, the record does not indicate removal or dislocation of the semilunar cartilage.  Therefore the Board finds a separate rating under DC 5259 or 5258 is not warranted.  

A separate 10 percent rating for extension is not warranted for the service-connected right knee disability.  There is no evidence from the file or examinations that the Veteran had extension limited to at least 10 degrees.  

To account for his functional impairment including pain on motion and less than full flexion range of motion, the Veteran is already now assigned a 10 percent minimum rating for the right knee based upon limited and painful flexion, under DC 5010-5260 for the entire appeal period.  

The Board recognizes the Veteran's complaints of knee pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's limitation of motion are contemplated in the current 10 percent disability ratings under DCs 5010-5260 and DC 5257.  The foregoing evidence simply does not show that pain has caused functional loss comparable to any of the criteria for an evaluation in excess of 10 percent discussed above.  The limitation is not equivalent to flexion limited to 30 degrees or moderate lateral instability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In this regard, the Board finds it significant that the VA examinations found that the Veteran's right joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use or flare-ups.  His functional loss including his difficulty standing and walking and buckling of the knees with prolonged activity has been primarily due to pain which is accounted for already in his now assigned ratings under DCs 5010-5260 and DC 5257.

Based upon the guidance of the Court in Fenderson the Board has considered whether a staged rating is appropriate.  However, as noted above, the Veteran's symptoms remained constant throughout the course of the period on appeal, therefore, no more than 10 percent is warranted for each knee condition throughout the appeal period under DC 6010-5260 or DC 5257. 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran, has not argued and the record does not otherwise reflect that his disability renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.



ORDER

Entitlement to an initial compensable rating for sinusitis prior to December 4, 2013, and in excess of 50 percent thereafter is denied.

Entitlement to an initial 10 percent rating, but no higher for right knee degenerative changes status post ACL repair prior to November 14, 2013 is granted subject to the laws governing monetary awards. 

Entitlement to an initial rating in excess of 10 percent rating for right knee degenerative changes status post ACL repair is denied. 

Entitlement to an initial rating in excess of 10 percent for right knee instability is denied.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


